 In the Matter of, TODD-BATHIRON SHIPBUILDINGCORPORATION ANDSOUTH PORTLANDSHIPBUILDING CORPORATIONandINDUSTRIAL UNIONOF MARINE AND SHIPBUILDINGWORKERS OF AMERICA, LOCAL 50, C. I. O.Case No. R-4549SUPPLEMENTAL DECISIONANDORDERJanuary 3, 19443On December 15, 1942, the National Labor Relations Board issueda Decision and Direction of Elections in the above-entitled proceed-ing,' directing that elections by secret ballot be conductedamong cer-tain employees of Todd-Bath Iron Shipbuilding Corporation andSouth Portland Shipbuilding Corporation, South Portland, Maine,herein called the Companies.OD December 21, 1942, American Fed-eration of Labor, herein called the A. F. of L., filed with the Boardamotion for reconsideration and a request that the South Portlandyard employees be omitted from any unit in the proceeding.OnDecember 31, 1942, the Companies filed an answer to the motion forreconsideration, and urged that it be denied.-'In its motion,the A. F. of L. urges that its unexpired closed-shopcontract covering employees of the South Portland yard is a bar tothe existence of a question concerning representation,and that becauseof the, contract the Board erred in including the employees of thatyard in an appropriate unit with employees of the Todd-Bath yard,who are covered by an unexpired closed-shop contract with the C. I. O.In our Decision we found that when the separate closed-shop contractswere entered into, the two yards were operated as separate entities,but that at the time of the hearing the Companies were being reorgan-ized into a single entity, were then operated under common manage-ment, and were in other respects closely integrated.3245 N L R B 13672 Intel national Union of bias me and Shipbuilding Workers, Local 50, C.I.0., hereincalled the C I` 0 , also objected to delaying the electionsaThe record made at the heaamg on November 17, 1942,shows that the reorganizationN% as expected to be effected by November 30, 1942..46 N. L. R B., No 73. '617 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing the A. F. of L. did not urge'its contract as a bar tothis proceeding; on the contrary, its opposition to an election wasbased upon the then incomplete state of the reorganization proceed-ings.The representative of the A. F. of L. stated at the hearing thatitwould be appropriate to hold an election, including employees ofboth yards in one unit, "when this in fact becomes one corporation,operating as such" and that the A. F. of L., upon the happening of thatevent, was "ready to sit down with the other representatives and workout a consent election scheme."No claim was made that an electionshould await the termination of the A. F. of L.'s closed-shop agree-ment..The record, as stated above, shows that the yards were oper-ating at the time of the hearing as ' a single entity.The answer ofthe Companies avers, and our investigation shows, that since aboutNovember 28, 1942, the employees formerly employed by Todd-Bathhave been employed by South Portland and paid by the latter, whichhas since that date operated the two yards under its sole management.'In view of all the facts, including the fact that the operations havebeen merged and that the employees are now on the pay roll of a singlecorporation, we shall deny the request of the A. F. of L. that theemployees of the South Portland yard be omitted from the unit foundby the Board to be appropriate.ORDERIT IS HEREBY ORDEREDthat the request of the American Federationof Labor, filed December 21, 1942, that employees of the South Port-land Shipbuilding` Corporation, South Portland, Maine, be omittedfrom the unit found by the Board to be appropriate in this proceedingbe, and it hereby is, denied.AMoreover,since the election held in March 1942 among employees at the SouthPortland yard, and since the A. F of L. contract was entered into in July 1942, there hasbeen an eight-fold increase in personnel at that yard.In the March 1942 election there«eie 3,248 employees eligible to vote40 N L R B 271.At the time of the hearingin the instant pioceeding, the South Portland yard employed approximately 12,000personsSince that time, the approximately 13,000 former Todd-Bath yard employeeshave become employees of South Portland,so that at the present time the South Portlandyard employs about 25,000 workers.